Citation Nr: 1507543	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 7, 2007 for a 70 percent disability rating grant for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 7, 2007 for a grant of a total disability rating based on individual unemployability (TDIU).

3.  Whether the October 2006 rating decision that granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective April 18, 2006 contained clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 (TDIU) and April 2010 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran had a hearing before the Board in May 2011 and the transcript is of record.  The Veteran requested a copy of the transcript and made several objections with the veracity of the testimony transcribed.  As such, the Board previously remanded these claims in May 2014 to afford the Veteran the opportunity to testify at a new hearing.  The Veteran was scheduled for a new hearing in December 2014, and was notified of the new hearing date in November 2014 notification letters.  The Veteran responded in November 2014 that he did not want a new hearing before the Board.  As such, the Board finds the prior remand directives have been substantially complied with, the Veteran has waived his right to a new hearing, and there is no prejudice in proceeding with a decision here. 

The procedural history requires some clarification.  The Veteran filed his initial service connection claim for PTSD in April 2006.  This claim was granted in an October 2006 rating decision, where he was assigned an initial rating of 30 percent, effective April 18, 2006, the date of his claim.  The Veteran perfected an appeal seeking a higher initial rating.  He was ultimately awarded a higher rating of 70 percent and granted TDIU, both effective September 7, 2007.  The Veteran appealed the effective date of the new rating and the TDIU award.  Before the matters were ready to be certified to the Board, the Veteran's representative called the RO in July 2008 and withdrew the earlier effective date claims for PTSD and TDIU and withdrew the increased rating claim for PTSD.  

No new correspondence was received until May 2009 when, at that time, the Veteran indicated he wished to "reactivate" his appeal.  Specifically, he sought earlier effective dates for both the TDIU award and the 70 percent award for PTSD.  Initially, it appeared he sought an earlier effective date for both awards of April 18, 2006, the date of his initial claim seeking service connection for PTSD.  Subsequently, the Veteran submitted correspondence indicating he actually wanted an effective date of March 31, 1970, the date of his in-service trauma in Vietnam that caused his PTSD, and the original October 2006 rating decision was erroneous in not granting a 1970 effective date.  This appeal ensued.   In light of the complexities of the procedural history and the Veteran's contentions, the Board has appropriately recharacterized the issues above to clarify the benefit sought.


FINDINGS OF FACT

1.  The RO issued a rating decision in October 2006 granting entitlement to service connection for PTSD and assigning an initial 30 percent rating, effective April 18, 2006, the date of the Veteran's claim; notice of the grant was sent to the Veteran's last known address on October 25, 2006.  

2.  The Veteran appealed his initial rating and, in November 2007, was ultimately awarded an increased rating for PTSD of 70 percent disabling and TDIU, both effective September 7, 2007; notice of the grants were sent to the Veteran's last known address on November 7, 2007.

3.  The Veteran appealed the effective dates of both the PTSD and the TDIU awards, but later withdrew these appeals along with the PTSD increased rating appeal in July 2008.

4.  In May 2009, the Veteran once again filed claims seeking earlier effective dates prior to September 7, 2007 for the grant of a 70 percent rating for PTSD and the grant of TDIU. 

5.  The record does not establish an error of fact or law in the October 2006 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to September 7, 2007, for a 70 percent increased rating for service-connected PTSD is without legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The claim of entitlement to an effective date prior to September 7, 2007, for a grant of TDIU is without legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  The October 2006 rating decision did not contain CUE in granting entitlement to service connection for PTSD and assigning an initial 30 percent rating, effective April 18, 2006.  38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's representative maintains that the Veteran's PTSD is so severe that he simply does not understand the adjudication process and the evidence necessary to substantiate his claim.  The representative notes various misunderstandings noted in prior statements by the Veteran as indicators that he requires additional assistance from VA.  While the Board does not disagree that the Veteran appears confused, the Board does not find any error or deficiency in VA's actions.  

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to clear and unmistakable error claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions." A claim of CUE it is not by itself a claim for benefits. Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process. A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE. As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2014).

With regard to the earlier effective date claim on appeal, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

In any case, the Board finds the VA went above and beyond to keep the Veteran informed of the laws and regulations pertinent to his claims since the initial filing of his PTSD claim in April 2006.  Since April 2006, the Veteran received letters dated August 2006, October 2007, and December 2007 providing notice of the evidence needed to substantiate his claims.  The letters included information on how disability ratings and effective dates are determined.  Moreover, neither the Veteran nor his representative has argued that the Veteran has been provided inadequate notice. Rather, the Veteran's representative in the January 2015 statement merely indicates the Veteran should be provided notice and assistance above and beyond the usual duties because of his unique mental disability.  The Board finds no such duty and in any case, the RO has made significant efforts to explain the process to the Veteran by letters and phone calls.  The Veteran is also represented by an accredited Veterans' Service Organization.  During his hearing before the Board, the undersigned Veterans Law Judge also took some time explaining how effective dates are determined.  While it is clear the Veteran is adamant on wanting an effective date of March 1970, he has been well advised by the RO, the Board, and his own representative that there is no legal basis in which that benefit can be granted as a matter of law.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the earlier effective date. The Veteran was assisted at the hearing by his representative from VFW. The representative asked questions as necessary and presented the legal reasoning behind the benefit sought on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his attorney, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims seeking earlier effective dates for the PTSD rating and the TDIU award. 

The Veteran submitted a marked up version of the May 2011 Board hearing transcript indicating several errors.  Indeed, the hearing recording was noted to be of poor quality and the Veteran's testimony was difficult to understand.  In light of the Veteran's claimed inaccuracies with his testimony and the poor recording, the Board previously remanded these issues to afford the Veteran a new Board hearing.  Although one was scheduled for him in December 2014, the Veteran indicated in a November 2014 that he did not wish to testify before the Board again.  Not surprisingly, he did not appear for the December 2014 hearing.

Again, the duties to assist and notify are not applicable to the issues at hand.  In any case, the Board finds the VA and VFW went above and beyond statutory obligation to attempt to assist the Veteran in the substantiation of his claims.

Earlier Effective Dates for TDIU and PTSD

As explained in the introduction above, the Veteran was awarded service connection for PTSD with an initial rating of 30 percent, effective April 18, 2006, the date of his claim, in an October 2006 rating decision.  The Veteran perfected an appeal seeking a higher initial rating.  

In November 2007 decisions, the Veteran was awarded an increased rating of 70 percent for his PTSD and also awarded a TDIU, both effective September 7, 2007.  The Veteran timely appealed the effective date of the new rating and the TDIU award.  Before the matters were ready to be certified to the Board, however, the Veteran's representative called the RO in July 2008 and withdrew the earlier effective date claims for PTSD and TDIU and withdrew the increased rating claim for PTSD.  No additional correspondence relevant to these claims was received until May 2009.

Thus, the October 2006 and November 2007 rating decisions became final. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran's claim received in May 2009 was a free-standing earlier effective date claim made without a request for reconsideration due to clear and unmistakable error in any prior rating decision.  It was not until subsequent statements that the Board was able to infer the Veteran's alleged CUE in a prior rating decision.  This issue is addressed by the Board below.

With regard to the free-standing earlier effective date claims, however, those matters are denied as a matter of law.  Id. 

CUE with an October 2006 Rating Decision

The Veteran claims he is entitled to an earlier effective date for both the 70 percent rating for his PTSD and the TDIU award back to his April 2006 original claim or, alternatively, back to March 1970, the date of the in-service trauma that caused his PTSD.  As indicated above, a free-standing earlier effective date claim fails as a matter of law.

As noted above, in light of the Veteran's withdrawn appeal in July 2008, the April 2006 rating decision is final.  38 U.S.C.A. § 7105(c), 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Such a final decision, however, may be reversed where evidence establishes that it was a product of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a). A final and binding RO decision will be accepted as correct in the absence of CUE. Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision. 38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made. Russell v. Principi, 3 Vet. App. 310, 313-14. It must always be remembered that CUE is a very specific and rare kind of error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Only the law as it existed at the time of the rating decision may be considered. See 38 C.F.R. § 20.1403(b). 

The Veteran claims the facts always showed his PTSD was a result of March 1970 combat exposure and that he was unemployable, unable to hold down any job for very long, since service.  The Board assures the Veteran that these facts are not in dispute.  With regard to the PTSD issue, the RO considered the Veteran's combat exposure in granting service connection for PTSD and assigning the initial rating.  The Veteran has not alleged any specific fact or piece of evidence that was missing, not properly before the RO, or otherwise not considered by the RO.  With regard to TDIU, the Veteran did not actually claim TDIU on his initial April 2006 claims form.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  At the time of the October 2006 rating decision, however, the issue before the RO was entitlement to service connection for PTSD.  While the initial rating was assigned, there is no legal or factual error in the RO not inferring a TDIU claim at that point.  

It appears the Veteran is not merely articulating missing facts or a misapplication of law, but rather wishes the Board to weigh the evidence anew.  The evidence does not on its face indicate entitlement to a 70 percent rating for PTSD and entitlement to a TDIU earlier than September 7, 2007.  Indeed, if the Board were to assign an effective date of March 1970 as requested by the Veteran, which dates back to the middle of the Veteran's military service, the Board's decision would be clearly and unmistakably erroneous.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b) (indicating, in general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later).

The 30 percent PTSD rating assigned by the RO in the October 2006 rating decision was based on the medical evidence at the time.  The fact that the RO did not consider or otherwise infer a TDIU claim in the October 2006 rating decision was based on the evidence at the time.  In order for the Board to consider whether a TDIU or an increased rating of 70 percent for PTSD is warranted prior to September 7, 2007, the Board would have to re-weigh the evidence. 

After review of the entire record, the Board finds that there was no CUE committed in the October 2006 rating decision. The Board does not find any misapplication of law or any evidence that was missing or otherwise unavailable at the time that should have been before the RO at the time. Rather, the Veteran's PTSD was granted and an initial rating was assigned based on the RO's weighing of the medical evidence at that time.  

While the Veteran claims he suffered from "shell shock" during his military service, which was later diagnosed as PTSD, this is not an assertion that can sustain a CUE claim.  The Veteran first filed a claim seeking entitlement to service connection for PTSD in April 2006, decades after his military service.  Where a claim is filed over a year after separation from service, the effective date cannot be earlier than the date of claim. See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b) (indicating, in general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later).  The mere fact the Veteran may have had PTSD years before he was actually diagnosed with PTSD does not constitute CUE and cannot support an earlier effective date.

Additionally, a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995). The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 

The Board finds the October 2006 rating decision properly applied the laws and regulations then in effect to the facts as they existed at the time. As such, the October 2006 decision was not the product of CUE. 38 C.F.R. § 3.105.

For reasons explained above, there is no legal basis to award an effective date prior to September 7, 2007 for TDIU or the 70 percent increased rating for PTSD.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and earlier effective dates are not warranted. 



ORDER

An effective date earlier than September 7, 2007 for a 70 percent disability rating grant for service-connected posttraumatic stress disorder (PTSD) is denied.

An effective date earlier than September 7, 2007 for a grant of a total disability rating based on individual unemployability (TDIU) is denied.

The October 2006 rating decision that granted service connection for PTSD and assigned an initial 30 percent rating, effective April 18, 2006 is not clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


